In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0452V
                                     Filed: August 6, 2018
                                        UNPUBLISHED


    LORRAINE SOFIA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On April 11, 2016, Lorraine Sofia (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on September 30, 2014. Petition at 1, 6. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On March 20, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On August 6, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $75,350.00, consisting
of $75,000.00 for pain and suffering and $350.00 for documented past unreimbursable
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,350.00 (consisting of $75,000.00 for pain
and suffering and $350.00 for documented past unreimbursable expenses) in the
form of a check payable to petitioner, Lorraine Sofia. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

    LORRAINE SOFIA,

                           Petitioner,
                                                          No. 16-0452
        v.
                                                          Chief Special Master Dorsey
                                                          ECF
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                           Respondent.


                          PROFFER ON AWARD OF COMPENSATION

        On March 20, 2018, the Chief Special Master issued a Ruling on Entitlement, which

found that petitioner was entitled to Vaccine Act compensation for her alleged SIRVA injury.

I.      Items of Compensation

             Respondent proffers that based on the evidence of record, petitioner should be awarded

$75,350.00, consisting of $75,000.00 for pain and suffering and $350.00 for documented past

unreimbursable expenses. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.     Form of the Award

        Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $75,350.00 in the form of a check payable to petitioner.




1
  Should petitioner die prior to entry of judgment, respondent reserves the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
pain and suffering, and future lost wages.


                                                    1
Petitioner agrees. 2 Petitioner is a competent adult, so evidence of guardianship is not required in

this case.


                                                         Respectfully submitted,

                                                         CHAD A. READLER
                                                         Acting Assistant Attorney General

                                                         C. SALVATORE D’ALESSIO
                                                         Acting Director
                                                         Torts Branch, Civil Division

                                                         CATHARINE E. REEVES
                                                         Deputy Director
                                                         Torts Branch, Civil Division

                                                         HEATHER L. PEARLMAN
                                                         Assistant Director
                                                         Torts Branch, Civil Division

                                                         /s/ Adriana Teitel
                                                         ADRIANA TEITEL
                                                         Trial Attorney
                                                         Torts Branch, Civil Division
                                                         U.S. Department of Justice
                                                         P.O. Box 146, Benjamin Franklin Station
                                                         Washington, DC 20044-0146
                                                         Tel: (202) 616-3677


Dated: August 6, 2018




2
  The parties have no objection to the proffered award of damages. Assuming the Chief Special Master
issues a damages decision in conformity with this proffer, the parties intend to waive their right to seek
review of such damages decision, recognizing that respondent reserves his right, pursuant to 42 U.S.C. §
300aa-12(f), to seek review of the March 20, 2018 ruling finding petitioner entitled to an award under the
Vaccine Act.

                                                    2